Citation Nr: 1106489	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to an initial rating higher than 10 percent for 
scars of the left ankle for the period from October 14, 2005 to 
October 22, 2008.   
 
3.  Entitlement to an initial rating higher than 20 percent for 
scars of the left ankle for the period since October 23, 2008.   
 
4.  Entitlement to a total disability rating based on 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 
1970.  The Veteran received various decorations evidencing combat 
including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and May 2006 rating decisions of the 
Pittsburgh, Pennsylvania Regional Office (RO).  The May 2005 RO 
decision, in pertinent part, granted service connection and a 
noncompensable rating for PTSD, effective September 20, 2004.  
The Veteran provided testimony at a personal hearing at the RO in 
February 2006.

The May 2006 RO decision granted service connection and a 
noncompensable rating for a scar of the left ankle, effective 
October 14, 2005.  By this decision, the RO also increased the 
rating for the Veteran's service-connected PTSD to 30 percent, 
effective September 20, 2004.  Since that grant did not represent 
a total grant of benefits sought on appeal, the claim for 
increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

In a May 2001 decision, the Board, in pertinent part, denied 
entitlement to an initial rating higher than 30 percent for PTSD.  
The Board also remanded the issue of entitlement to an initial 
higher (compensable) rating for a scar of the left ankle in order 
for the RO to issue a statement of the case (SOC) to the Veteran.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In August 
2009, the parties (the Veteran and the VA Secretary) filed a 
joint motion which, in pertinent part, requested that the Court 
vacate and remand that part of the Board's decision that denied 
entitlement to an initial rating higher than 30 percent for PTSD.  
The joint motion, also in pertinent part, further indicated that 
the Court lacked jurisdiction of the issue of entitlement to an 
initial higher (compensable) rating for a scar of the left ankle.  
An August 2009 Court Order granted the motion.  

In November 2009, the Board remanded the issues of entitlement to 
an initial rating higher than 30 percent for PTSD and entitlement 
to an initial higher (compensable) rating for a scar of the left 
ankle, for further development.  The appeal was later transferred 
to the Huntington, West Virginia Regional Office (RO).  

An October 2010 RO decision recharacterized the Veteran's scar of 
the left ankle as scars of the left ankle, and assigned a 10 
percent rating for the period from October 14, 2005 to October 
22, 2008, and a 20 percent rating for the period since October 
23, 2008.  Since those grants do not represent a total grant of 
benefits sought on appeal, the claims for higher ratings for a 
scar of the left ankle remain before the Board.  See AB, supra.  

The issue of entitlement to a TDIU rating is addressed in 
the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Since the effective date of service connection on September 
20, 2004, the Veteran's PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability and 
productivity due to various symptoms.  

2.  For the period from October 14, 2005 to October 22, 2008, the 
Veteran's scars of the left ankle were manifested by the 
following: a 10 cm long by .5 cm wide and 2 mm deep scar on the 
medial aspect of the left ankle; a 12 cm long by 2 mm wide and 1 
mm deep scar on the lateral aspect of the left ankle, with a 1 mm 
depression; and a 4 mm long by 10 cm wide scar with a 4 mm 
depression, which were all not deep, unstable, had no adherence 
to underlying tissues, and did not result in functional 
impairment, but were tender and painful.  The Veteran also had a 
skin graft scar which measured 3 cm by 4 cm with a 4 mm 
depression, which was tender and painful, and did have adherence 
to underlying tissue in the area of the graft as well as 
underlying tissue damage, but did not result in functional 
impairment.  

3.  For the period since October 23, 2008 the Veteran's scars of 
the left ankle are manifested by the following: a 5 cm long by .5 
cm wide and .25 cm deep scar at the ankle with a puckered 1 cm 
border and some underlying tissue damage in the area of the 
depression; a 14 cm long, 1 cm wide oval shaped scar; and an 11 
cm long and 3 mm side scar; which are all not deep, unstable, 
have no adherence to underlying tissues, and do not result in 
functional impairment, but are tender and painful.  The Veteran 
also has a 4.5 cm long and 2 cm wide scar on the outer ankle, 
with a .5 cm depression, that had slight adherence to underlying 
tissue in the medial aspect with some underlying tissue damage in 
the area of the depression, which is not unstable and does not 
result in functional impairment, but is tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, and no higher, 
for PTSD have been continuously met since service connection for 
that disorder became effective on September 20, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2010).  

2.  The criteria for an initial rating in excess of 10 percent 
for a scar of the left ankle for the period from October 14, 2005 
to October 22, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2010).  

3.  The criteria for an initial rating in excess of 20 percent 
for a scar of the left ankle for the period since October 23, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the necessary 
information or evidence, if any, the claimant is to provide and 
what subset of the necessary information or evidence VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in a January 2005 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need for 
the Veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A May 2007 letter also 
advised the Veteran of how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in October 2010.  

Additionally, the Board notes that this appeal arises from the 
Veteran's disagreement with the initial ratings assigned 
following the grants of service connection for PTSD and for scars 
of the left ankle.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the following: the 
Veteran's service treatment records; post-service VA treatment 
records; VA examination reports; records from the Social Security 
Administration (SSA); articles submitted by the Veteran; and 
hearing testimony.  The Board notes that the August 2009 joint 
motion (noted above in the INTRODUCTION) indicated that a prior 
July 2008 Board decision reported that the Veteran was awarded 
SSA benefits based on VA treatment records.  The joint motion 
indicated, however, that a review of a December 2007 SSA decision 
showed that it referred to reports from non-VA physicians as well 
as non-VA records.  Pursuant to a November 2009 Board remand, 
copies of the Veteran's medical records were obtained from the 
SSA.  The records received solely included VA records and did not 
include private treatment records.  As VA has already requested 
all medical records from the SSA and received a response which 
included all such records, the Board finds that a remand for 
additional SSA records would serve no useful purpose.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified of and made aware of the 
evidence needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  his contentions and hearing 
testimony; service treatment records; post-service VA treatment 
records; VA examination reports; SSA records; and articles 
submitted by the Veteran.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the 
United States Court of Appeals for Veterans Claims (Court) has 
held that in determining the present level of disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  

I.  PTSD

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversion 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global 
Assessment of Functioning (GAF) scores which clinicians have 
assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is 
meant to reflect an examiner's assessment of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  A GAF score of 51 to 60 
indicates the examiner's assessment of moderate symptoms (e.g., a 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126.

A February 2005 VA psychiatric examination report noted that the 
Veteran reported that he had suffered from being in Vietnam since 
the day he returned home, but that he had not really done 
anything about it because he felt too uncomfortable and he 
thought he would simply breakdown or end up in the hospital.  He 
stated that he had trouble talking about Vietnam and that he did 
not like to think about it.  The Veteran remarked that he could 
not even bring himself to think about his experiences in Vietnam 
without becoming distressed to the point of tears.  He indicated 
that the Vietnam War was always on his mind, especially since the 
Iraqi conflict began, he had become older, and since he had been 
unemployed over the last couple of years.  He stated that he had 
trouble focusing and concentrating and he described his overall 
ability to function as being impaired.  The Veteran reported that 
he had trouble falling and staying asleep and that he had 
medicated himself with alcohol at night to improve his sleeping.  
He noted that he would become very sad, guilt ridden, and 
uncomfortable when he talked about certain things.  He indicated 
that he was irritable, short-fused, distant from people, and 
emotionally flattened.  The Veteran related that he did not like 
to be around crowds and that he could not stand loud noises.  He 
also reported that he was easily startled when someone came up 
behind him.  

The Veteran reported that he felt his symptoms of irritability, 
emotional distance, and alcohol excesses cost him his first 
marriage.  He stated that since meeting his second wife a few 
years earlier, he had cut down on the drinking and had developed 
a new way of life.  He noted that he was learning to find things 
about life that were enjoyable again.  The Veteran indicated that 
he had no history of formal psychiatric treatment at all and that 
he had never taken any psychotropic medications.  He reported 
that he did seek treatment in the 1970s at a VA facility, but 
left after he felt he wasn't being treated well.  He stated that 
he had been drinking alcohol to marked excess for a long time.  
It was noted that there was no history of using drugs and no 
history of legal problems.  

The Veteran indicated that he dropped out of school in the 
eleventh grade.  He stated that subsequent to his military 
service, he began working in the construction industry where he 
continued to work until about four years earlier.  He reported 
that he had more than fifteen jobs over the years because of his 
inability to get along with authority figures and with other 
people in general.  The Veteran related that over the last two 
years, he had lived with his wife at a horse and cattle farm and 
that he had focused on working there.  He stated that he did not 
go out much and that he did not have many friends.  The Veteran 
reported that he was married for the first time in 1970 and that 
he was divorced in 2002, although he had been separated for a 
number of years.  He indicated that he had one daughter from that 
marriage with whom he did not have contact.  He stated that he 
married his current wife in 2003 and that he had a good marriage.  

The examiner reported that the Veteran was completely independent 
for all activities of daily living.  The examiner stated that the 
Veteran was alert, oriented in all three spheres, and had good 
contact with the routine aspects of reality.  It was noted that 
the Veteran showed no signs of symptoms of a psychosis and that 
there was no indication of a formal thought disorder.  The 
examiner indicated that the Veteran's affect was blunted and that 
his mood was slightly depressed.  The examiner reported that the 
Veteran did not have suicidal ideation, intent, or plans.  The 
examiner remarked that the Veteran spoke in normal tones, but 
that his rhythm and rate varied between being slightly 
accelerated to slightly slowed as he got closer to topics about 
Vietnam.  It was noted that the Veteran reported that he was very 
uncomfortable and concerned about losing control of his emotions 
if he were to talk about Vietnam.  The Veteran reported that he 
tried to keep thoughts of Vietnam out of his mind, but that when 
he focused on those thoughts, he would become completely 
distraught and disorganized.  The examiner indicated that the 
Veteran's conversation was generally relevant, coherent, and 
thought directed and that his memory and intellect appeared to be 
intact.  The examiner stated that the Veteran was not showing any 
ongoing impairment in insight or judgment with regard to normal 
everyday affairs.  

The diagnoses were PTSD, mild to moderate (pending verification 
of stressors), and alcohol abuse, not secondary to PTSD.  A GAF 
score of 60 was assigned.  The examiner commented that the 
Veteran met the diagnostic criteria for PTSD.  The examiner 
remarked that the severity of the Veteran's psychiatric symptoms 
did not render him unemployable.  

VA treatment records dated from September 2005 to July 2006 show 
that the Veteran was treated for disorders including his PTSD.  

For example, a November 2005 VA treatment entry noted that that 
the Veteran endorsed intrusive thoughts without dissociations.  
The examiner indicated that the Veteran had a blunted affect with 
fleeting eye contact, and that he was isolative and avoidant.  
The examiner indicated that the Veteran was alert, oriented, 
casually groomed and that his mood was depressed.  The diagnosis 
was PTSD, chronic, severe.  A GAF score of 60 was assigned.  
Another November 2005 VA treatment entry noted that the Veteran 
reported that he sometimes thought about death and that in the 
past (over two years ago), he did think about shooting himself.  
The Veteran stated that he had not acted on those thoughts, but 
admitted that he did have a gun.  It was reported that the 
Veteran denied active thoughts, plan, or intent and that he 
refused to remove the gun from his home, as instructed.  The 
examiner indicated that the Veteran was alert and oriented, that 
his mood was anxious, and that his affect was guarded.  The 
diagnosis was PTSD and a GAF score of 60 was assigned.  

A January 2006 VA treatment entry noted that the Veteran endorsed 
intrusive thoughts without dissociations.  The examiner indicated 
that the Veteran was alert and oriented and that he had a 
depressed mood, as well as a blunted affect with fleeting eye 
contact.  The examiner reported that the Veteran was isolative 
and avoidant and that his thought processes were organized 
without hallucinations or delusions.  The diagnoses were PTSD, 
chronic severe, and alcohol abuse, episodic.  A GAF score of 60 
was assigned.  

At a February 2006 RO hearing, the Veteran testified that he 
avoided crowds and that he isolated himself socially.  He 
indicated that his first marriage failed as a result of his PTSD.  
He further reported that he had a short temper and suffered from 
flashbacks and nightmares.  He commented that he attempted 
suicide twice in the past.  

A March 2006 VA treatment entry noted that the Veteran described 
what sounded like panic attacks when he would get in social 
situations and that he coped with those events with extreme 
avoidance.  The examiner indicated that the Veteran was alert and 
oriented in all spheres and that his thought content was clear, 
coherent, and goal directed without evidence of a formal thought 
disorder or psychosis.  The examiner indicated that the Veteran's 
attention and concentration were intact, his mood was anxious, 
and that his affect was guarded.  It was noted that the Veteran 
reported that he thought about shooting himself two years ago, 
but he denied current active thoughts or a plan.  The diagnosis 
was PTSD and a GAF score of 60 was assigned.  

An April 2006 treatment entry related a diagnosis of PTSD, 
chronic, severe.  A GAF score of 60 was assigned.  A later April 
2006 VA treatment entry noted that the Veteran reported 
significant improvement in his symptoms and functioning.  He 
stated that he felt more optimistic and less irritable.  The 
examiner indicated that the Veteran was alert and oriented in all 
spheres, and that is attention and concentration were intact.  
The examiner stated that the Veteran's speech was hesitant but 
productive.  It was noted that his thought process was clear, 
coherent, and goal directed without evidence of formal thought 
disorder or psychosis.  The examiner indicated that the Veteran's 
mood was happy and that his affect was pleasant.  The examiner 
noted that the Veteran thought about suicide in the past, but 
that he did not act on those thoughts and indicated he gave over 
possession of his weapons to his wife.  The Veteran denied 
homicidal ideation and the examiner stated that there were no 
delusions or hallucinations present.  The examiner reported that 
the Veteran's judgment was fair and insight was good.   The 
diagnosis was PTSD and rule out alcohol abuse.  A GAF score of 68 
was assigned.  

An August 2006 VA general medical examination report essentially 
did not refer to the Veteran's PTSD.  The Veteran did report that 
he was being treated for PTSD and depression.  It was noted that 
the Veteran was alert, pleasant, and cooperative.  The Veteran 
indicated that he had been unemployed since 1996 due to the fact 
that he had a hard time dealing with people.  

Records from the Social Security Administration indicated that 
the Veteran was awarded disability benefits and that he was 
considered disabled as of April 1993.  The Veteran's severe 
impairments were listed as PTSD and hearing loss.  

VA treatment records dated from August 2006 to August 2007 refer 
to continued treatment for multiple disorders, including PTSD.  
GAF scores of 50, 55, and 65 were all reported.  

For example, an October 2006 VA treatment entry indicated 
diagnoses of PTSD and alcohol abuse in early partial remission.  
A GAF score of 65 was assigned at that time.  A November 2006 
entry related diagnoses of PTSD; rule out alcohol induced 
persisting amnesic state; and schizoid personality disorder.  A 
GAF score of 55 was assigned.  

A February 2007 entry related diagnoses of cognitive disorder, 
primarily due to alcohol; PTSD by history; major depressive 
disorder; alcohol dependence; polysubstance abuse, in remission 
(marijuana, Cocaine, LSD); and a schizoid personality disorder by 
history.  A GAF score of 50 was assigned.  

The most recent July 2010 VA psychiatric examination report noted 
that the Veteran had been receiving psychotherapy and that he was 
seen for twelve sessions between November 2005 and August 2008.  
It was noted that the Veteran was also seen for psychotropic 
medication management every three to six months.  The Veteran 
reported that he had not held any employment since his last 
examination in 2005.  He stated that prior to that time, he was 
employed in construction and maintained employment until 
approximately 1996.  The Veteran reported that his employment 
ended due to worsening of various medical problems.  He also 
indicated that he couldn't get along with people.  The Veteran 
related that he was a widower and that his wife died in February 
2010.  He remarked that he was currently residing alone, but that 
his sister had been residing with him for the past three or four 
months.  He stated that she moved here from a different state and 
would be moving to her own residence shortly.  The Veteran 
indicated that he lived on a farm and that he had about four 
horses.  He stated that his granddaughter had taken over most of 
the duties related to caring for the horses.  

The Veteran indicated that he would clean his house and tend to 
household chores.  He reported that he had no recreational 
activities or hobbies at the time of the examination, but that he 
used to be an avid fisherman.  He stated that he had lost 
interest in such activities over the past few years.  The Veteran 
indicated that he had a few friends that he might see every one 
to two weeks.  He noted that they did not really go out, but 
would just typically hang out.  He remarked that he was not 
really a social person.  The Veteran reported that he had an 
adult daughter and that he had a good relationship with his 
daughter and sister.  He indicated that he might consume a six 
pack of beer per week.  He stated that his alcohol consumption 
had decreased from two or three years ago when he was consuming a 
fifth of hard liquor plus a beer per day.  It was noted that the 
Veteran credited increased activity and improvement in his mood 
with his significant reduction in alcohol use.  The Veteran 
reported that he still tried to yard work such as mowing and 
trimming weeds.  He stated that he used to ride horses with his 
wife, but that he did not presently engage in that activity.  The 
Veteran indicated that most of the time, he would get through a 
day in pretty good shape.  

The Veteran reported that he had ongoing periodic nightmares 
regarding his stressor experiences.  It was noted that the 
Veteran reported some ongoing avoidance symptoms in the form of 
avoiding talking about his experiences and occasionally avoiding 
activities that aroused recollections of his experiences.  The 
examiner indicated that the Veteran also endorsed some diminished 
interest in significant activities, as well as some mild 
difficulties with concentration and sleep continuity when not on 
prescribed medications.  The examiner indicated that the 
psychodiagnostic testing results did not suggest an assessment of 
worsening of PTSD symptoms, but rather they seemed to indicate an 
improvement in such symptoms.  

The examiner reported that the Veteran was widowed and 
unemployed.  The examiner stated that the Veteran was casually 
and appropriately dressed and that his hygiene and grooming were 
good.  The examiner indicated that the Veteran's mood was 
euthymic and that his affect was broad and appropriate.  It was 
noted that the Veteran was polite and that he responded to all 
questions posed.  The examiner remarked that the Veteran did not 
exhibit any overt manifestations of anxiety or any major mood 
disorder.  The examiner stated that the Veteran did not exhibit 
any impairment of thought process or communication and that he 
denied auditory and visual hallucinations.  It was noted that no 
delusions were elicited.  The examiner reported that the Veteran 
made appropriate eye contact and that he did not exhibit any 
inappropriate behaviors.  The examiner indicated that the Veteran 
did not endorse suicidal or homicidal ideation, plans, or intent.  
The examiner stated that when the Veteran was queried about a 
history of suicide attempts, he reported that five or six years 
earlier, when drinking heavily, he put a pistol to his head and 
pulled the trigger.  He reported that in both instances the 
pistol jammed and did not fire.  

The examiner indicated that the Veteran was able to maintain 
minimal personal hygiene and activities of daily living without 
assistance.  The examiner reported that the Veteran was oriented 
to person, place, and time.  It was noted that the Veteran did 
not endorse any memory loss and that both his long-term and 
short-term memory appeared to be grossly intact.  The examiner 
related that the Veteran did not endorse any obsessive or 
ritualistic behavior and that the rate and flow of his speech was 
normal, with no irrelevant, illogical, or obscure speech 
patterns.  The examiner stated that the Veteran did not endorse 
symptoms consistent with a panic disorder.  It was noted that the 
Veteran described his mood as pretty good and that he denied 
subjective feelings of depression, or endorse any vegetative or 
agitative symptoms consistent with a mood disorder.  The Veteran 
denied that he had any subjective feelings of anxiety or 
nervousness.  The examiner reported that the Veteran did not 
exhibit any impaired impulse control and that he did not have a 
history of reckless or inappropriate behavior.  It was noted that 
the Veteran stated that he could sleep through the night 80 
percent of the time.  The examiner indicated that the Veteran did 
not endorse any other sleep discontinuity problems and that he 
attributed his improved sleeping to a reduction of alcohol use, 
as well as his psychotropic medications.  

The impression was PTSD, mild, and alcohol abuse in early 
remission.  A GAF score of 60 was assigned (due to the combined 
effects of PTSD and substance abuse when active).  The examiner 
indicated that the Veteran continued to present with symptoms 
consistent with a diagnosis of PTSD and that he was currently 
assessed to be in the mild range of severity.  The examiner 
stated that the Veteran's symptom severity appeared to have 
improved secondary to a significant reduction in alcohol use.  
The examiner commented that the Veteran's psychiatric symptoms, 
alone, did not render him unemployable and that he would be 
expected to function adequately in the workplace including 
managing the stress load associated with work, demands of the 
workplace, and typical interpersonal relationships found in the 
workplace.  

The medical evidence shows that the Veteran is recently widowed 
with his wife passing away in February 2010.  He reports that he 
was employed in construction and that he maintained employment 
until approximately 1996, although in February 2005, he reported 
that he had more than fifteen jobs over the years because of an 
inability to get along with authority figures and other people in 
general.  The Veteran presently lives on a farm and he has four 
horses.  His sister has been residing with him temporarily.  He 
reports that his granddaughter has taken over most of the duties 
related to caring for the horses.  The Veteran presently has a 
good relationship with his daughter and his sister.  He indicates 
that he has a few friends that he might see every one to two 
weeks, but that he is not really a social person.  The most 
recent July 2010 VA psychiatric examination report related a GAF 
score of 60 (due to the combined effects of PTSD and substance 
abuse when active), suggesting moderate symptoms.  The VA 
examiner reported that the Veteran's PTSD symptoms were currently 
assessed to be in the mild range of severity.  The examiner 
commented that that Veteran's psychiatric symptoms, alone, did 
not render him unemployable and that he would be expected to 
function adequately in the workplace including managing the 
stress load associated with work, demands of the workplace, and 
typical interpersonal relationships found in the workplace.  

Other GAF scores of record were provided pursuant to VA treatment 
records dated from September 2005 to August 2007.  GAF scores of 
50, 55, 60, 65, and 68, were all reported.  The Board notes that 
some of VA treatment records related diagnoses of PTSD, chronic, 
severe, as well as alcohol abuse.  GAF scores of 50 are 
suggestive of serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  Additionally, GAF scores of 
55 and 60, suggest moderate symptoms, and GAF scores of 65 and 
68, suggest mild symptoms.  A prior February 2005 VA psychiatric 
examination report related a GAF score of 60, suggesting moderate 
symptoms.  The examiner remarked that the severity of the 
Veteran's psychiatric symptoms did not render him unemployable.  

Viewing all the evidence, the Board finds that, continuously 
since the effective date of service connection for PTSD on 
September 20, 2004, there is a reasonable basis for finding that 
the Veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships, supporting a higher rating of 50 percent.  
The Board observes that the July 2010 VA psychiatric examination 
report indicated that the Veteran's symptom severity seemed to 
have improved secondary to a significant reduction in alcohol 
use.  The Board notes, however, that prior VA treatment records 
have referred to the Veteran having a blunted affect, panic 
attacks in social situations, a depressed mood, and isolative and 
avoidant behavior.  

While the Board can find a basis for supporting an increased 
rating to 50 percent, the Board cannot conclude, based on the 
psychiatric symptomatology that his PTSD alone is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms, as required for a 70 
percent schedular rating.  The Veteran has not been shown to have 
such symptoms as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting his 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  The 
medical evidence does not support such a finding.  The Board 
observes that the Veteran has reported previous suicide attempts 
and suicidal ideation, which is a listed symptom for a 70 percent 
rating.  The Board notes, however, as discussed above, that the 
Veteran does not endorse most of the symptoms required for a 70 
percent rating.  Thus, the 50 percent rating being assigned 
adequately addresses his PTSD symptomatology.  

As this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service connection, 
based on the facts found).  Fenderson v. West, 12 Vet.App. 119 
(1999).  However, staged ratings are not indicated in the present 
case, as the Board finds the Veteran's PTSD has continuously been 
50 percent disabling since September 20, 2004, when service 
connection became effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
The Board notes the Veteran is currently unemployed.  
Additionally, the SSA has awarded disability benefits due to 
severe impairments listed as PTSD and hearing loss.  The Board 
observes, however, that the examiner pursuant to the most recent 
July 2010 VA psychiatric examination report, as well as the 
examiner pursuant to the previous February 2005 VA psychiatric 
examination report, have both indicated that the Veteran's 
psychiatric symptoms, alone, did not render him unemployable.  
Therefore, the evidence does not reflect that the Veteran's PTSD, 
alone, has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

Thus, a higher rating to 50 percent, continuously since September 
20, 2004, for PTSD is granted.  The Board has considered the 
benefit-of-the-doubt rule in making the current decision.  38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Scar of the Left Ankle

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent rating 
requires an area or areas exceeding 12 square inches (77 sq. cm).  
A deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated.  A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are superficial 
and unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may 
also be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.   The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case the Veteran filed his claim in October 2005.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.  

A May 2006 RO decision granted service connection and a 
noncompensable rating for a scar of the left ankle, effective 
October 14, 2005.  An October 2010 RO decision recharacterized 
the Veteran's scar of the left ankle as scars of the left ankle, 
and assigned a 10 percent rating for the period from October 14, 
2005 to October 22, 2008, and a 20 percent rating for the period 
since October 23, 2008 (the effective date of the change in the 
criteria for skin disorders for claims filed on or after October 
23, 2008).  The Board observes, therefore, that the RO 
incorrectly applied the new skin criteria.  For the purposes of 
this decision, however, the Board will not dispute the already 
assigned 20 percent rating, effective October 23, 2008.  

Thus, the Board must consider whether the Veteran is entitled to 
a rating in excess of 10 percent for the period from October 14, 
2005 to October 22, 2008, and a rating in excess of 20 percent 
for the period since October 23, 2008.  

The Board observes that the Veteran is also assigned a 20 percent 
rating for his service-connected for residuals of a shell 
fragment wound of the left ankle.  The Board notes that the 
Veteran's residuals of a shell fragment wound of the left ankle 
are not addressed in this decision, solely his service-connected 
scar residuals.  

A.  From October 14, 2005 to October 22, 2008

A February 2005 VA orthopedic examination report noted that the 
Veteran reported that his left ankle was injured when he stepped 
on a land mine.  As to his left ankle scars, the examiner 
indicated that the Veteran had an old well-healed surgical scar 
around the medial malleolus area of the left ankle that measured 
about 5 cm.  The examiner stated that the scar was in a half-moon 
fashion around the malleolus area and that there was no edema.  
The examiner indicated that there was no pain on palpation of the 
malleolus area or the Achilles tendon area and no pain in the 
area of the surgical scar.  It was noted that monofilament 
revealed that the scar was insensate.  The diagnoses included 
shrapnel wound of the left ankle with incidental posterior and 
inferior spur, as well as mild osteoarthritis of the 
talonavicular joint.  Shrapnel retained in the lower extremities 
with retained shrapnel fragments in the left lower leg 
posteriorly, probably within the distal gastrocnemius muscle and 
inferolaterally, and distal to the fibula, was also diagnosed.  

VA treatment record dated from September 2005 to July 2006 show 
that the Veteran was treated for multiple disorders.  

An August 2006 VA general medical examination report noted as to 
the Veteran's scars of the left ankle, that he had a scar on the 
medial aspect of the left ankle extending up the lower leg that 
was 10 cm long, 0.5 cm wide, and 2 mm deep.  The examiner stated 
that the scar was tender to the touch and that it was white and 
pink compared to the surrounding skin.  It was noted that there 
was no inflammation, ulceration, edema, or keloid formation.  The 
examiner remarked that there was no adherence to the underlying 
tissue and that there was no underlying tissue damage.  The 
examiner also indicated that the Veteran had a scar on the 
lateral aspect of the left ankle that extended up the leg and was 
12 cm long, 2 mm wide, and 1 mm deep.  It was noted that the scar 
was white when compared with the surrounding skin.  The examiner 
reported that the scar was tender to the touch and that there was 
a 1 mm depression.  The examiner indicated that there was no 
inflammation, ulceration, edema, or keloid formation.  The 
examiner stated that there was no adherence to underlying tissue 
and no underlying tissue damage.  

The examiner further reported that there was a third scar on the 
Veteran's left ankle that extended from the medial aspect of the 
ankle across the Achilles tendon area to the lateral aspect of 
the ankle in a "C" shape.  The examiner stated that the scar 
was 10 cm wide, 4 mm long, and that it had a 4 mm depression in 
the lateral aspect in the area of the skin graft.  It was noted 
that the area of the skin graft measured 3 cm by 4 cm and had the 
4 mm depression.  The examiner indicated that such area was 
lighter than the surrounding skin and that there was no 
inflammation, ulceration, edema, or keloid formation.  The 
examiner remarked that there was adherence to the underlying 
tissue in the area of the graft and that there was also 
underlying tissue damage in the area of the graft.  The examiner 
stated that those scars were tender to the touch and that there 
was no other inflammation, ulceration, edema, keloid formation, 
or adherence to underlying tissue, as well as no other underlying 
tissue damage.  The diagnoses included shell fragment wound to 
the left ankle requiring surgery and a skin graft with residual 
pain and decreased mobility, as described.  

VA treatment records dated from August 2006 to August 2007 refer 
to continued treatment for multiple disorders.  

Based on the medical evidence, the Board finds that the Veteran's 
service-connected scars of the left ankle were no more than 10 
percent disabling for the period from October 14, 2005 to October 
22, 2008, under Diagnostic Codes 7801 to 7805.  The August 2006 
VA general medical examination report indicated that the Veteran 
had several scars all in the area of his left ankle.  The 
examiner reported that all of the scars were tender to the touch.  
The examiner indicated that none of the scars had inflammation, 
ulceration, edema, or keloid formation.  The examiner indicated 
that the area of the Veteran's skin graft measured 3 cm by 4 cm 
and had a 4 mm depression.  The examiner indicated that there was 
adherence to underlying tissue in the area of the graft and that 
there was also underlying tissue damage in the area of the graft.  
The other scars did not have adherences to the underlying tissue 
or underlying tissue damage.  The prior February 2005 VA 
orthopedic examination report solely referred to an old well-
healed surgical scar around the medial malleolus area of the left 
ankle that measured about 5 cm.  The examiner stated that the 
scar was in a half-moon fashion around the malleolus area and 
that there was no edema.  The examiner indicated that there was 
no pain on palpation of the malleolus area or the Achilles tendon 
area and no pain in the area of the surgical scar.  It was noted 
that monofilament revealed that the scar was insensate.  

The Board observes that the Veteran has superficial scars which 
are painful on examination, as well as one deep scar, that is 
also painful on examination, as required for a 10 percent rating 
under Diagnostic Codes 7801 and 7804.  The Board notes that 
Diagnostic Code 7804 does not provide for a rating higher than 10 
percent.  The Board observes that Diagnostic Code 7801 provides 
for an increased rating of 20 percent where the scar covers an 
area exceeding 12 square inches (77 sq. cm), and is either deep 
or causes limitation of motion of the affected part.  The 
Veteran's scars, however, have not been shown to cover an area 
exceeding 12 square inches (77 sp. Cm).  Accordingly, a 20 
percent rating under Diagnostic Code 7805 is not applicable.  
Further, there is no functional impairment as would warrant 
consideration of Diagnostic Code 7805.  Diagnostic Code 7803 does 
not provide for a rating higher than 10 percent and the Veteran 
has not been shown to have unstable scars for the period from 
October 14, 2005 to October 22, 2008.  

As this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service connection, 
based on the facts found).  Fenderson, supra.  The Board notes, 
however, that staged ratings are not indicated for the period 
from October 14, 2005 to October 22, 2008, as the Board finds 
that the Veteran's scars of the left ankle have continuously been 
10 percent disabling for that period.

As the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for scars of the left ankle for 
the period from October 14, 2005 to October 22, 2008, the 
benefit-of-the-doubt rule does not apply, and that portion of the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Since October 23, 2008

The most recent July 2010 VA scars examination report noted that 
the Veteran reported that he sustained a shell fragment wound to 
the left ankle that required skin grafts and surgical repair.  
The Veteran indicated that his scars were extremely painful and 
that they hurt like a toothache.  He reported that the scars were 
at a pain level of a five to six, out of ten.  He stated that the 
pain would increase with prolonged walking and prolonged 
standing.  It was noted that the Veteran did not us assistive 
devices and that he denied that he had any ulceration or bleeding 
involving his scars.  The Veteran indicated that he had been 
unemployed since 1996.  He stated that he had difficulty working 
construction due to the need for prolonged standing.  He reported 
that he engaged in no hobbies or sports.  

The examiner reported that the Veteran had a scar in the inner 
aspect of the left lower leg that was 5 cm long by .5 cm wide and 
.25 cm deep, with a puckered 1 cm border.  The examiner stated 
that there was no inflammation, ulceration, edema, or keloid 
formation, as well as no adherence to underlying tissue.  The 
examiner indicated that there did appear to be underlying tissue 
damage in the area of the depression.  It was noted that there 
was no sloughing, decreased range of motion, or decreased 
function secondary to the scar.  The examiner indicated that the 
total square cm was 2.5 cm and that the scar was stable and 
superficial.  The examiner reported that the Veteran had another 
scar that was 14 cm long and 1 cm wide with no elevation or 
depression.  The examiner remarked that there was no 
inflammation, ulceration, edema, keloid formation, adherence to 
underlying tissue, or underlying tissue damage.  The examiner 
stated that there was no sloughing, decreased range of motion, or 
decreased function.  The examiner indicated that the scar was a 
linear-type surgical incision that was stable and superficial.  
It was noted that the Veteran stated that the incision was cut 
along both sides of his lower leg to make a graft by pulling his 
skin down over the shell fragment wound.  

The examiner reported that the Veteran also had a scar on the 
outer ankle that was 4.5 cm long and 2 cm wide, with a .5 cm 
depression.  The examiner stated that the 
scar was lighter than the surrounding skin and that there was no 
inflammation, ulceration, edema, or keloid formation.  The 
examiner indicated that there did appear to be slight adherence 
to the underlying tissue in the medial aspect of the scar near 
the Achilles tendon.  The examiner reported that there did appear 
to be some underlying tissue damage in the area of the 
depression.  It was noted that there was no sloughing, decreased 
range of motion, or decreased function secondary to that scar.  
The examiner indicated that the scar was stable and measured a 
total of 3 square cm.  The examiner related that another scar 
measured 11 cm long and 3 mm wide, with no elevation or 
depression.  The examiner stated that there was no inflammation, 
ulceration, edema, keloid formation, adherence to underlying 
tissue, or underlying tissue damage.  The examiner remarked that 
there was no sloughing, decreased range of motion, or decreased 
function secondary to the scar and that it was stable and 
superficial.  The examiner indicated that the Veteran reported 
that his scars were extremely painful to the touch, particularly 
with prolonged walking.  The examiner commented that any 
decreased range of motion would be secondary to the muscle injury 
versus the scars.  The diagnosis was multiple surgical scars of 
the left ankle with residual pain.  

Based on the medical evidence, the Board finds that the Veteran's 
service-connected scars of the left ankle are no more than 20 
percent disabling for the period since October 23, 2008.  As 
discussed above, the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective 
August 30, 2002 and again in October 2008.   The October 2008 
revisions are applicable to application for benefits received by 
the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case the Veteran filed his claim 
in October 2005.  Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable.  The Board 
notes that the RO incorrectly assigned a 20 percent rating under 
the October 2008 criteria.  For the purposes of this decision, 
however, the Board will not disturb the already assigned 20 
percent rating, effective October 23, 2008.  

The July 2010 VA scars examination report indicated that the 
Veteran had several scars all in the area of his left ankle.  The 
examiner reported that all of the scars were tender to the touch.  
The examiner indicated that none of the scars had inflammation, 
ulceration, edema, or keloid formation.  The examiner indicated 
that the Veteran had a scar on the outer ankle that was 4.5 cm 
long and 2 cm wide, with a .5 cm depression.  The examiner stated 
that the scar was lighter than the surrounding skin and that 
there was no inflammation, ulceration, edema, or keloid 
formation.  The examiner indicated that there did appear to be 
slight adherence to the underlying tissue in the medial aspect of 
the scar near the Achilles tendon.  The examiner reported that 
there did appear to be some underlying tissue damage in the area 
of the depression.  The examiner indicated that none of the 
Veteran's scars had sloughing, decreased range of motion, or 
decreased function.  

The Board observes that the Veteran has superficial scars which 
are painful on examination, as well as one deep scar, that is 
also painful on examination, as required for a 10 percent rating 
under Diagnostic Codes 7801 and 7804.  The Board notes that 
Diagnostic Code 7804 does not provide for a rating higher than 10 
percent.  The Board observes that Diagnostic Code 7801 provides 
for an increased rating of 20 percent where the scar covers an 
area exceeding 12 square inches (77 sq. cm), and is either deep 
or causes limitation of motion of the affected part.  The 
Veteran's scars, however, have not been shown to cover an area 
exceeding 12 square inches (77 sq. cm).  Although, the Veteran's 
scars do not cover an area exceeding 12 square inches (77 sq. 
cm), the RO has already assigned a 20 percent rating for period 
since October 23, 2008.  Further, there is no functional 
impairment as would warrant consideration of Diagnostic Code 
7805.  Diagnostic Code 7803 does not provide for a rating higher 
than 10 percent and the Veteran has not been shown to have 
unstable scars for the period from October 14, 2005 to October 
22, 2008.  

As this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service connection, 
based on the facts found).  Fenderson, supra.  The Board notes, 
however, that staged ratings are not indicated for the period 
since October 23, 2008, as the Board finds that the Veteran's 
scars of the left ankle have continuously been 20 percent 
disabling for that period.

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
The evidence does not reflect that the Veteran's scars of the 
left ankle, alone, have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned rating), or necessitated frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Based on the foregoing, the 
Board finds that referral for consideration of assignment of 
extra-schedular ratings is not warranted.  38 C.F.R. § 
3.3219(b)(1).  

As the preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for scars of the left ankle for 
the period since October 23, 2008, the benefit-of-the-doubt rule 
does not apply, and that portion of the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating of 50 percent, but not greater, is granted for 
PTSD continuously since the effective date of service connection 
on September 20, 2004, subject to the laws and regulations 
governing the disbursement of monetary benefits.

An initial rating higher than 10 percent for scars of the left 
ankle for the period from October 14, 2005 to October 22, 2008, 
is denied.  

An initial rating higher than 20 percent for scars of the left 
ankle for the period since October 23, 2008, is denied.  


REMAND

The remaining issue on appeal is entitlement to TDIU.  The Board 
finds that there is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  

The Board observes that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather part of the adjudication 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Thus, when TDIU is raised during the appeal of 
a rating for a disability, it is part of the claim for benefits 
of the underlying disability.  Id at 454.  The Board finds, 
therefore, that the record raises the issue of a TDIU claim in 
this matter.  

Additionally, as discussed above, the Board has granted a 50 
percent rating for the Veteran's service-connected PTSD.  Given 
these changes in the Veteran's circumstances, and to accord him 
due process, the RO should adjudicate the TDIU issue after the 
Board's decision has been implemented.  

The Board observes that the Veteran has not been afforded a VA 
examination, with an opinion from an examiner, after a review of 
the entire claims file, as to whether his service-connected 
disabilities, without consideration of any of his nonservice-
connected disabilities, render him unable to secure or follow a 
substantially gainful occupation.  The Board is of the view that 
such an examination is necessary.  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Finally, the Board finds that the requirements of VA's duty to 
notify and assist the Veteran have not been met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of 
the VCAA require VA to notify the Veteran of what information or 
evidence is necessary to substantiate the claim, including what 
subset of the necessary information or evidence, if any, the 
claimant is to provide and what subset of the necessary 
information or evidence the VA will attempt to obtain.  A review 
of the claims folder shows that the Veteran has not been 
specifically provided VCAA notice as to his claim for entitlement 
to TDIU.  Thus, on remand the RO should provide corrective VCAA 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the issue of entitlement to 
TDIU.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Have the Veteran undergo the 
appropriate VA examination(s) to ascertain 
the current severity of his service-
connected disabilities and to obtain a 
medical opinion as to whether the service-
connected disabilities alone render him 
unemployable.  The claims folder must be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiners should note 
that the Veteran's service-connected 
disabilities involve only his knees, 
diabetes mellitus, and hypertension.  
The examiner(s) should describe current 
impairment from each of the service-
connected disabilities, and should 
specifically provide an opinion as to 
whether the Veteran's service-connected 
disabilities, without consideration of any 
of his nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  If the 
Veteran's service-connected disabilities do 
not cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the Veteran 
would be capable of engaging with his 
current service-connected disabilities, 
given his current skill set and educational 
background.  

3.  Thereafter, adjudicate the claim for 
entitlement to TDIU.  If any benefit sought 
on appeal is denied, issue a supplemental 
statement of the case to the Veteran and his 
representative, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


